Citation Nr: 1727345	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  11-03 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to exposure to ionizing radiation.

2.  Entitlement to service connection for a left total hip replacement, to include as secondary to non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard and had periods of active duty for training (ACDUTRA), the dates of which are currently unclear. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, but was certified to the Board by the RO in Waco, Texas.  In the October 2009 rating decision, the RO denied service connection for non-Hodgkin's lymphoma and left hip replacement.

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has stated that he served full-time in the Connecticut National Guard from 1956 to 1971 and the Texas National Guard from 1971 to 1991, including frequent exposure to radar after 1960.  In response to a request to verify "only the unverified periods of service shown," VA was informed in August 2009 that "the period of service alleged in the service grid was active duty for training."  The grid in question listed periods from April 1956 to July 1967 and July 1988 to April 1991.  In response to a further request in September 2009, VA was informed that the Veteran "performed no active duty other than for training purposes."  Because periods of active duty for training (ACDUTRA) do not run for years at a time, a remand is necessary to clarify the Veteran's dates of ACDUTRA.

The Veteran has provided VA with a February 2009 letter from a private attorney, documenting a settlement agreement in a civil class action based on the contention that the Veteran's non-Hodgkin's lymphoma was due to exposure to ionizing radiation from radar.  If the Veteran possesses or has access to any of his attorney's pleadings from that case or any of the underlying medical or scientific evidence on which this settlement was based, he is encouraged to submit that in support of his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the complete dates of the Veteran's ACDUTRA in the Connecticut National Guard and Texas National Guard by day and month from the appropriate agency or agencies.  A Chronological Statement of Retirement Points is not sufficient to fulfill this request.

2.  Contact the Veteran and request that he provide copies of his attorney's pleadings leading up to the February 2009 class action settlement and any medical or scientific evidence on which that settlement was based.

3.  Readjudicate the claim.  If the decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




